160 F.3d 1139
Jerry MAHAFFEY, Petitioner-Appellant,v.Thomas PAGE, Warden, Defendant-Appellee.
No. 97-4137.
United States Court of Appeals, Seventh Circuit.
Oct. 26, 1998.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Div. No. 95 C 6623.  James B. Zagel, Judge.
Before CUMMINGS, FLAUM, and ROVNER, Circuit Judges.

ORDER

1
Prior report:  151 F.3d 671.


2
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by petitioner-appellant on August 27, 1998, and the answer of respondent-appellee, all of the members of the original panel have voted to grant the petition for rehearing.  Accordingly, the petition for rehearing is granted, and the panel will take the case under advisement on the briefs and the record.